CCA S32374. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, we note that the Court of Criminal Appeals stated that Appellant’s approved sentence included a bad-conduct discharge, confinement for 12 months, forfeiture of $850.00 pay per month for 12 months, and reduction to E-l. It then affirmed that sentence. In fact, the sentence approved by , the convening authority reduced the confinement to 8 months. Accordingly, it is ordered that said petition is hereby granted, and the decision of the United States Air Force Court of Criminal Appeals is affirmed as to findings and to only so much of the sentence as provides for confinement for 8 months, forfeiture of $850,00 pay per month for 12 months, reduction to E-l, and a bad-conduct discharge.